This appeal is from the judgment of conviction and the order revoking probation. The defendant was convicted on seven counts of an indictment charging unlawful practice of medicine in violation of the Education Law. He was fined $500 on the first count and given a one year suspended sentence for each of the first three counts to run consecutively. He was thereafter placed upon probation which was later revoked and the original sentence made effective. We find the sentence excessive and that the judgment of conviction and the order revoking the suspended sentence and directing confinement be modified as follows: The defendant Lee Wickham, also known as Leland Wickham, is sentenced on each of the first three counts of the indictment to one year in the Schuyler County Jail, the sentences to run concurrently, and in addition, as to the first count of the indictment, there is imposed a fine of $500, and, in all other respects the judgment of conviction and order are affirmed. Bergan, P. J., Gibson, Herlihy and Taylor, JJ., concur; Reynolds, J., dissents and votes to affirm.